DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 2-21 of U.S. Application No. 17/457810 filed on 12/06/2021 have been examined. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21   are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhong et al. [US 216/0117853 A1], hereinafter referred to as Zhong, in view of Lee [US 2010/0057278 A1], hereinafter referred to as Lee.
As to Claim 2, 16 and 20, Zhong discloses a computer-implemented method for controlling an unmanned aerial vehicle (UAV) ([see at least abstract, 0103 and 0117]) comprising computer-implemented method for controlling an unmanned aerial vehicle (UAV), comprising: identifying a set of target markers based on a plurality of images captured by an imaging device carried by the UAV, the set of target markers including at least two or more types of target markers and being in close proximity to be detected within a same field of view of the imaging device ([see at least 0117, 0121, 0140 and 0208]); determining a spatial relationship between the UAV and the set of target markers based at least in part on the plurality of images ([see at least 0083, 0117, 0140 and 0155]); and controlling the UAV to approach the set of target markers based at least in part on the spatial relationship while controlling the imaging device to track the set of target markers such that the set of target markers remains within the same field of view of the imaging device ([see at least 0083, 0117, 0140 and 0155]). 
	Zhong does not explicitly disclose a target marker, Zhong discloses in paragraph 0140 that the targets are self-identifying (e.g., GPS enabled vehicles, buildings). However Lee teaches target market ([see at least abstract, 0015, 0025, 0032 and 0041]). Both Zhong and Lee illustrate similar methods in which track a target. 
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Zhong system, to incorporate target marker, as taught by Lee, for the purpose of identifying a target and controlling the UAV based on that target marker.

As to Claim 3, 17 and 21, Lee discloses a method, wherein the two or more types of target markers are selected from a landing marker indicating a location for the UAV to land, a heading marker indicating a heading for the UAV when landed, and a security marker configured to convey authentication information ([see at least 0027, 0028, 0037, 0039 and 0041]).  

As to Claim 4 and 18, Lee discloses a method, further comprising: controlling the UAV to align its heading to the heading marker prior to landing the UAV ([see at least 0027, 0028, 0037 and 0039]).  

As to Claim 5 and 19, Lee discloses a method, further comprising: authenticating the set of target markers, or an entity or a provider of the set of target markers based on the security marker prior to landing the UAV ([see at least 0041]).

As to Claim 6, Lee discloses a method, wherein the authentication information includes at least one of credentials, security identifiers, or one-dimensional or two-dimensional barcodes or tags.  
As to Claim 7, Lee discloses a method, wherein the set of target markers comprises one or more concentric features ([see at least 0035 and 0052]).

As to Claim 8, Lee discloses a method, wherein identifying the set of target markers comprises: identifying one or more features in the plurality of images; associating the one or more features with one or more sets of candidate markers; assigning one or more weights to the one or more sets of candidate markers, respectively, each weight indicating a likelihood that a set of candidate markers is associated with the set of target markers; and selecting the set of target markers from the one or more sets of candidate markers based at least in part on the one or more weights of the one or more sets of candidate markers ([see at least abstract, 0032, 0033, 0037 and 0039]).  

As to Claim 9, Lee discloses a method, wherein associating the one or more features with the one or more sets of candidate markers comprises: comparing a first feature of the one or more features in a first image of the plurality of images with a second feature of the one or more features in a second image of the plurality of images based on one or more feature attributes; and determining whether the first feature and the second feature correspond to a same one of the one or more sets of candidate markers based on the comparison([see at least abstract, 0032, 0033, 0037 and 0039]).

As to Claim 10, Lee discloses a method, wherein the one or more feature attributes comprise at least one of a size, a perspective, or a center distance ([see at least Fig. 3 and 0037]).
As to Claim 11, Lee discloses a method, wherein the one or more features include a plurality of features, and assigning the one or more weights to the one or more sets of candidate markers is based at least in part on: relative sizes of the plurality of features, or whether the plurality of features are concentric([see at least 0032, 0033, 0035, and 0052]).

As to Claim 12, Lee discloses a method, wherein determining the spatial relationship between the UAV and the set of target markers comprises: determining, based at least in part on the plurality of images, first positions of the set of target markers in a camera coordinate system; and transforming the first positions of the set of target markers in the camera coordinate system to second positions of the set of target markers in a UAV coordinate system based at least in part on a spatial relationship between the imaging device and the UAV  ([see at least abstract, 0032, 0033, 0037 and 0039]).


As to Claim 13, Lee discloses a method, wherein the spatial relationship between the UAV and the set of target markers comprises horizontal distances and vertical distances, and controlling the UAV to approach the set of target markers based on the spatial relationship comprises: generating one or more horizontal control commands for the UAV to reduce the horizontal distances between the UAV and the set of target markers based at least in part on the horizontal distances; and generating one or more vertical control commands for the UAV to reduce the vertical distances based at least in part on the horizontal distances ([see at least 0019, 0037, 0041 and 0048]).


As to Claim 14, Lee discloses a method, wherein the one or more horizontal control commands are used to control a horizontal velocity of the UAV ([see at least 0019, 0037, 0041 and 0048]), and the one or more vertical control commands are used to control a vertical velocity of the UAV([see at least 0011, 0015, 0020, 0037 and 0041]).

As to Claim 15, Lee discloses a method, wherein the vertical velocity of the UAV is negatively correlated to the horizontal distances between the UAV and the set of target markers ([see at least 0011, 0015, 0020, 0037 and 0041]).
	


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668